Title: From Thomas Jefferson to David Humphreys, 14 August 1787
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Paris Aug. 14. 1787.

I remember when you left us, it was with a promise to supply all the defects of correspondence in our friends, of which we complained, and which you had felt in common with us. Yet I have received but one letter from you which was dated June 5. 1786. and I answered it Aug. 14. 1786. Dropping that however and beginning a new account, I will observe to you that wonderful improvements are making here in various lines. In architecture the wall of circumvallation round Paris and the palaces by which we are to be let in and out are nearly compleated, 4 hospitals are to be built instead of the old hotel-dieu, one of the old bridges has all it’s houses demolished and a second nearly so, a new bridge is begun at the Place Louis XV. the Palais royal is gutted, a considerable part in the center of the garden being dug out, and a subterranean circus begun wherein will be equestrian exhibitions &c. In society the habit habillé is almost banished, and they begin to go even to great suppers in frock: the court and diplomatic corps however must always be excepted. They are too high to be reached by any improvement. They are the last refuge from which etiquette, formality and folly will be driven. Take away these and they would be on a level with other people. The assemblée des Notables have done a great deal of good here. Various abolitions of abusive laws, have taken place and will take place. The government is allotted into subordinate administrations, called Provincial assemblies, to be chosen by the people; great reductions of expence in the trappings of the king, queen, and princes, in the department of war &c. Notwithstanding this, the discovery of the abuses of public money, some expences of the court not in unison with the projects of reform, and the new taxes, have raised within a few weeks a spirit of discontent so loud and so general as I did not think them susceptible of. They speak in all companies, in coffee-houses, in the streets, as if there was no Bastile: and indeed to confine all offenders in this way, the whole kingdom should be converted into a Bastile. The parliament of Paris puts itself at the head of this opposition. The king has been obliged to hold a bed of justice to enforce the registering the new taxes. The parliament proposes to forbid their execution, and this may possibly be followed by their exile. The mild and patriotic spirit of the new ministry, and the impossibility of finding subjects to make a new parliament, may perhaps avoid  this extremity. It is not impossible but that all the domestic disturbances may be calmed by foreign difficulties. War has within a few days past become more probable. Tho the kings of England and Prussia had openly espoused the views of the Stadholder, yet negotiations were going on which gave hopes of accomodation. But the stoppage of the Princess of Orange, on her way to excite commotions at the Hague, kindled the kingly pride of her brother, and without consulting any body, he ordered 20,000 men to march instantly to revenge this insult. The stoppage of the sister of a king then is sufficient cause to sacrifice the lives of hundreds of thousands of better people and to lay the most fertile parts of Europe in ashes. Since this hasty movement, which is pertinaciously pursued, the English squadron has sailed Westwardly, and will be followed by a squadron from Brest, while a land army moves on to the confines of Holland. Still however the negociations are continued, and it is thought that the fiscal distresses of the principal powers may yet prevent war. So much for the blessings of having kings, and magistrates who would be kings. From these events our young republics may learn many useful lessons, never to call on foreign powers to settle their differences, to guard against hereditary magistrates, to prevent their citizens from becoming so established in wealth and power as to be thought worthy of alliance by marriage with the neices, sisters &c. of kings, and in short to besiege the throne of heaven with eternal prayers to extirpate from creation this class of human lions, tygers and mammouts called kings; from whom, let him perish, who does not say ‘good lord deliver us,’ and that so we may say, one and all, or perish is the fervent prayer of him who has the honor to mix with it sincere wishes for your health and happiness, and to be with real attachment and respect dear Sir your affectionate friend & humble servant,

Th: Jefferson


P.S. Aug. 15. The Parliament is exiled to Troyes this morning.

